Rule 424(b)(2) Registration No. 333-179826 Pricing Supplement dated July 25, 2012 (To Prospectus dated March 1, 2012 and Prospectus Supplement dated March 2, 2012) TOYOTA MOTOR CREDIT CORPORATION Medium-Term Notes, Series B - Floating Rate Capitalized terms used in this Pricing Supplement that are defined in the Prospectus Supplement shall have the meanings assigned to them in the Prospectus Supplement. CUSIP: 89233P6M3 Principal Amount (in Specified Currency):$500,000,000.TMCC may increase the Principal Amount prior to the Original Issue Date but is not required to do so. Issue Price:100% Initial Trade Date:July 25, 2012 Original Issue Date:July 27, 2012 Stated Maturity Date:January 27, 2014 Initial Interest Rate:The initial interest rate will be based on three month LIBOR determined on July 25, 2012 plus the Floating Rate Spread. Interest Payment Dates:Each October 27, January 27, April 27 and July 27, beginning October 27, 2012 Net Proceeds to Issuer:$499,775,000 Agent:HSBC Securities (USA) Inc. Agent’s Discount or Commission:0.045% Agent’s Capacity: [ ] Agent [X] Principal Calculation Agent:Deutsche Bank Trust Company Americas Interest Calculation: [X] Regular Floating Rate Note [] Inverse Floating Rate Note: Fixed Interest Rate: [] Floating Rate/Fixed Rate Note: Fixed Interest Rate: Fixed Rate Commencement Date: [] Other Floating Rate Note (See attached Addendum) Interest Rate Basis: [] CD Rate [] CMS Rate [] CMT Rate [] Commercial Paper Rate [] Eleventh District Cost of Funds Rate [] Federal Funds Rate [] Federal Funds Open Rate [X] LIBOR [] Prime Rate [] Treasury Rate [] Other (see attached Addendum) If CMS: Designated CMS Maturity Index: If CMT: Designated CMT Maturity Index: Designated CMT Reuters Page: [] T7051 [] T7052 If LIBOR: Designated LIBOR Page:Reuters Index Currency:U.S. dollars If CD Rate or LIBOR Index Maturity:3 month Floating Rate Spread (+/-):+0.165% Spread Multiplier:N/A Maximum Interest Rate:N/A Minimum Interest Rate:N/A Initial Interest Reset Date:July 27, 2012 Interest Reset Dates:Each Interest Payment Date Interest Rate Reset Period:Quarterly Interest Rate Reset Cutoff Date:N/A Interest Determination Date:The second London Banking Day preceding each Interest Reset Date Day Count Convention: [] 30/360 [X] Actual/360 [] Actual/Actual Business Day Convention [] Following [X] Modified Following Business Days:New York and London Redemption:Not Applicable Redemption Date(s): Notice of Redemption: Repayment:Not Applicable Optional Repayment Date(s): Repayment Price: Original Issue Discount:Not Applicable Total Amount of Original Issue Discount: Yield to Maturity: Initial Accrual Period: Specified Currency:U.S. dollars Minimum Denomination/Minimum Incremental Denomination:$1,000 and $1,000 increments thereafter If a Reopening Note, check [], and specify: Initial Interest Accrual Date: ADDITIONAL TERMS OF THE NOTES Settlement We expect that delivery of the Notes will be made against payment therefor on the Original Issue Date, which will be the second Business Day following the Initial Trade Date. Under Rule 15c6-1 of the Securities Exchange Act of 1934, as amended, trades in the secondary market generally are required to settle in three Business Days, unless the parties to any such trade expressly agree otherwise.
